Citation Nr: 0434389	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for neck injury with 
chronic strain and degenerative disc disease C6-7 with 
radiation, rated as 20 percent disabling from February 1, 
2002.

2.  Entitlement to an increased (compensable) rating for 
residual effects, right acromioclavicular joint grade III 
separation.

3.  Entitlement to an increased (compensable) rating for 
residual effects of 2 right wrist fractures.

4.  Entitlement to an increased (compensable) rating for 
right knee injury, status post surgery.

5.  Entitlement to a separate compensable rating for the 
veteran's right lower anterior neck surgical scar.




REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The January 2002 determination evaluated the veteran's 
service-connected neck injury disability as 40 percent 
disabling from February 2001, assigned a temporary total 
rating pursuant to 38 C.F.R. § 4.30 (2004) from November 16, 
2001 through January 2002, and rated the disability as 20 
percent disabling effective from February 1, 2002.  In 
November 2002, the veteran limited his appeal concerning the 
neck injury rating to the 20 percent rating from February 1, 
2002.  

A videoconference hearing was conducted by the undersigned 
Veterans Law Judge of the Board in April 2004.

Concerning a claim for service connection for right hip 
disability, the veteran indicated on the date of the hearing 
that there was a substantive appeal on it at the RO, and that 
it would be faxed to the Board.  There is no record before 
the Board of the timely receipt by VA of a substantive appeal 
concerning the right hip claim.  Accordingly, we find no 
Board jurisdiction of this matter.  

The issue of entitlement to a separate compensable evaluation 
for the veteran's service-connected right lower anterior neck 
scar is inextricably intertwined with the issue of 
entitlement to an increased rating for neck injury.  
Information concerning the surgical scar is inadequate for 
rating purposes.  Consequently, the matter of entitlement to 
a separate compensable evaluation for the right lower 
anterior neck scar is the subject of a remand.


FINDINGS OF FACT

1.  The cervical spine disability is manifest by favorable 
ankylosis.  

2.  Prior to July 18, 2002, there was mild major upper 
radicular group neuropathy.

3.  As of July 18, 2002, the mild upper radicular group 
neuropathy improved.

4.  The right shoulder disorder is manifest by arthritis and 
slight limitation of motion.

5.  The right wrist has full range of motion without 
functional impairment.

6.  The right knee is manifest by slight instability.

7.  The right knee is manifest by arthritis and slight 
limitation of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating under Diagnostic 
Code 5287 (2002) for favorable ankylosis of the cervical 
spine from February 1, 2002 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5287 (2002).

2.  The criteria for a 20 percent rating for major upper 
radicular group neuropathy prior to July 18, 2002 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 8510 (2002).

3.  As of July 18, 2002, major upper radicular group 
neuropathy is noncompensable based on improvement.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.344, 4.31, 4.71a, Diagnostic Code 8510 (2002).

4.  The criteria for a 10 percent rating for residual 
effects, right acromioclavicular joint grade III separation 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5010-5003 (2004).

5.  The criteria for an increased (compensable) rating for 
residuals of 2 right wrist fractures have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 
4.71, Plate I, 4.71a, Diagnostic Code 5010-5003 (2004).

6.  Right knee lateral instability is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5257 (2004).

7.  The criteria for a 10 percent rating for right knee 
limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71, Plate II, 4.71a, 
Diagnostic Code 5010-5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in correspondence including 
May 2001, June 2001, May 2002, and January 2004 letters to 
him.  

The May 2001 letter advised him that it was his 
responsibility to make sure VA gets his medical records, and 
that he should ask health care providers to send us his 
medical records as soon as possible, and that if he needed 
assistance in obtaining treatment records, he should submit 
VA Forms 21-4142.  He was told that he was being given time 
to submit any additional evidence that would prove that his 
service-connected conditions had become worse since VA's last 
review.  The June 2001 letter to the veteran advised him that 
if VA could not obtain non-federal medical evidence on his 
behalf, it would process his claim based on the evidence of 
record.  These letters preceded VA's adjudication of his 
claim.  Then, in May 2002, VA sent the veteran a letter 
indicating that he should tell VA if he had been treated at 
any VA facility recently for his conditions and upon receipt 
of information to that effect from him, VA would request 
those records.  He was advised that if he needed VA's 
assistance in obtaining private medical records, he had to 
submit VA Forms 21-4142.  It was allowing him to submit any 
additional evidence that could be beneficial during VA's 
review of his service-connected conditions.

In January 2004, the veteran was advised that he could still 
submit evidence.  He was advised what evidence had been 
received, what VA had done, what evidence VA is responsible 
for getting, and what evidence, on his behalf, VA would make 
reasonable attempts to obtain.  He was told that if he wished 
for VA to request any medical evidence, he should return VA 
Forms 21-4142.  He was told what the evidence must show to 
support his claim.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records and VA medical records and 
examination reports have been obtained.  Reasonable attempts 
were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  



Neck injury

The veteran had VA surgery for cervical radiculopathy during 
a November 2001 hospitalization.  The surgery accomplished 
anterior cervical diskectomy and fusion of C5-6 and C6-7 with 
cervical plate placement.  

May 2002 VA X-rays of the cervical spine revealed evidence of 
the prior anterior fusion spanning from C5-C7 with 
maintenance of posterior lumber cervical vertebral body 
alignment.  Disc heights demonstrated degenerative changes at 
C5-6 and C6-7 with some narrowing.  Remainder of the discs in 
the cervical spine were normal.  Prevertebral soft tissues 
were normal and there was no significant bony foraminal 
stenosis detected.  

On VA peripheral nerves examination in June 2002, the veteran 
stated that the deficit interfered with his work.  
Examination revealed mild atrophy in the right hand compared 
to the left, more in the thenar than in the hypothenar 
eminence.  There was also weakness in the intrinsic hand 
muscles of the right hand to grip testing, innervated by the 
medial and radial nerves.  The diagnosis was right C6-7 
radiculopathy with residual right hand weakness despite 
recent C5, C6, and C7 cervical fusion.  

On VA cervical spine examination in June 2002, the spine was 
not painful during motion, and there was no spasm, weakness, 
or tenderness during the examination.  It was reported that 
he had had numbness of the right thumb in the C5 distribution 
after the operation.  The diagnoses were status post fusion 
of the cervical spine at the level of C5-C6, C6-C7; and 
numbness of the right thumb involving the C5 distribution.

On VA evaluation on July 18, 2002, the veteran reported that 
his radicular pain was gone.  Clinically, his strength was 
5/5 in the upper extremities bilaterally and his sensation 
was intact.  The assessment that he was status post C5-C7 
fusion, doing well.

On VA examination of the cervical spine in February 2004, the 
veteran complained of posterior neck pain in daily episodes, 
which were of from 5-10/10 intensity, about 2 hours after 
vigorous use of his arm and hand during the course of his 
work.  He stated that he had painful limited motion of his 
neck, and that he had no radicular pain from his neck into 
his arms or hands.  He was working for the post office full 
time with reaching restrictions for the right arm.  
Examination revealed that he gesticulated with both arms and 
hands in a normal fashion.  Examination of the upper 
extremities revealed 100 percent normal range of motion of 
both shoulders, elbows, and wrists.  X-rays of the cervical 
spine revealed a fusion from C5 through C7 with an anterior 
metal plate applied to the vertebral bodies and screws well-
placed in the C5, C6, and C7 vertebral bodies.  The interbody 
fusions appeared intact.  Otherwise, the intervertebral disc 
spaces were well maintained.  There was no fracturing or 
osteoporosis.  The diagnosis was status post cervical fusion 
at C5-6, C6-7 levels as treatment for osteoarthritis, with 
some mild limited neck motion and no neurological deficits.  

During the veteran's hearing before the undersigned in April 
2004, he testified that he sometimes gets a kink in his neck 
and sometimes it pops.

The veteran's claim preceded the dates of changes to 
38 C.F.R. § 4.71a of the rating schedule.

The veteran's cervical spine fusion constitutes ankylosis of 
the cervical spine which, under the old rating criteria, 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (2002).  If it were unfavorable, a 40 percent 
rating would be warranted.  Id.  Favorable ankylosis has been 
present since the veteran's fusion operation in November 
2001.  The May 2002 VA X-rays showed maintenance of 
alignment.  The 30 percent rating under Diagnostic Code 5287 
is effective from February 1, 2002, the day following the 
termination of the temporary total rating under 
38 C.F.R. § 4.30.

An evaluation in excess of 30 percent is not warranted.  A 30 
percent evaluation would contemplate severe limitation of 
motion, the functional equivalent of severe limitation of 
motion, or favorable ankylosis.  In order to warrant an 
increased rating, the evidence would have to approximate 
unfavorable ankylosis or a severe intervertebral disc 
syndrome.  Based upon the good range of motion and the mild 
neurologic deficit, the evidence, including the lay evidence, 
establishes that he does not have unfavorable ankylosis or 
severe intervertebral disc syndrome.  

Concerning a separate evaluation for neurological 
manifestations, the evidence establishes the postoperative 
result was not an immediate, complete success.  The evidence 
clearly established residual neurologic deficit consistent 
with C5 impairment.  Nothing precludes a rating based on 
limitation of motion or fusion and a separate rating for a 
neurologic deficit in an extremity.  A staged rating 
following the operation is warranted based on the facts 
found.  

Initially, there was weakness with a report of radiculopathy.  
Based upon all lay and medical evidence, the disorder is best 
rated by analogy to neuropathy of the upper radicular group.  
Furthermore, the overall findings were, at worst, mild.  When 
mild major extremity upper radicular group neuropathy is 
present, a 20 percent rating is warranted.  When moderate 
major extremity upper radicular group incomplete paralysis is 
present, a 40 percent rating is warranted.  Therefore, a 20 
percent evaluation is assigned.  

However, the evidence also reflects improvement over time.  
There was a return of strength and an absence of continuing 
radiculopathy.  Based upon the lay and medical evidence, a 
noncompensable evaluation is warranted as of July 18, 2002 
based upon improvement.  38 C.F.R. § 3.344(c).  

On July 18, 2002, the veteran indicated that his 
radiculopathy was gone, and clinically, his strength was 5/5 
in the upper extremities bilaterally and his sensation was 
intact.  The December 2002 VA examination revealed that the 
veteran's hand had been doing very well for grasping, 
pushing, pulling, twisting, probing, writing, touching, and 
expression, and that right thumb flexion was to 72 degrees 
and extension was to 0 degrees.

When the February 2004 VA joints examination noted that there 
was no muscle wasting in the upper extremities, the girth, in 
inches, of the veteran's mid-biceps and forearm was measured 
and was equal to his left mid-biceps and forearm girth.  It 
also noted that the veteran made a tight fist with his right 
hand and easily abducted, adducted, and posed the right thumb 
in a fully easy fashion and swept the thumb to the base of 
the little finger in a normal fashion without difficulty.  It 
also found that there was no tenderness about the right thumb 
and that although the veteran claimed to have decreased 
sensation over the radial aspect of the right thumb and the 
thenar eminence, he had a normal 2.5 mm discrimination at the 
tip of the thumb and normal flexion and extension of the 
thumb.  It also indicated that the veteran relationally 
limited his right grip strength when using the Jamar 
dynamometer, as evidenced by his normal skin wear patterns in 
his right hand and the lack of any muscle wasting in the 
right forearm.  The examination diagnosis was normal right 
thumb and hand without neurologic or mechanical deficits.  
This was a very thorough and detailed VA examination report 
which the Board finds credible.

The February 2004 VA cervical spine examination noted that 
the veteran gesticulated normally with both arms and hands, 
and that the right upper extremity had a 100 percent range of 
motion in the shoulder, elbow, wrist, hand, and fingers, and 
that he easily made a tight fist with each hand.

The veteran testified in April 2004 that lifting above his 
head for about 10-15 minutes would cause his arm to go numb.  
However, on review of the entire claims folder, the Board 
finds that the July 2002 VA treatment reports and the more 
recent VA examination reports provide the best indication of 
the degree of neurological impairment which is present.  They 
are objective, and the veteran's testimony conflicts with 
clinical evidence.  The veteran's testimony also conflicts 
with his denial of radicular pain on July 18, 2002 and his 
indication at the time of the February 2004 VA examination 
that he had no radicular pain from his neck into his arms or 
hands.  The Board finds that the clinical evidence and his 
statements for treatment purposes are more probative than his 
recent testimony.

Accordingly, the Board concludes that the major extremity 
upper radicular group neuropathy improved and that as of July 
18, 2002, a compensable rating under Diagnostic Code 8510 is 
not warranted.  In every instance where the schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Right shoulder

April 2001 VA X-rays showed calcific tendinitis.  June 2001 
VA X-rays showed calcific tendinitis and mild osteoarthritis 
of the glenohumeral and acromioclavicular joints.

On VA orthopedic consultation in May 2001, the veteran had a 
good range of motion of the right shoulder but pain in the 
right trapezius when he placed his left ear on his left 
shoulder.  

On VA examination in September 2001,  the veteran complained 
of right shoulder fatigue with any activities at or above the 
shoulder level, and a sensation like his shoulder was going 
to dislocate.  Comprehensive motor examination of the upper 
extremities showed 5+5+ motor power.  Right shoulder forward 
flexion was to 155 active, 160 passive; abduction was to 150 
active, 160 passive; internal rotation was to 60 active, 70 
passive; and external rotation was to 70 active and 75 
passive.  There was no limitation of range of motion due to 
fatigue.  The diagnosis was normal examination of the right 
shoulder. 

On VA evaluation in July 2002, the veteran complained of pain 
in his right shoulder joint.  His upper extremity strength 
was 5/5.  

On VA spine examination in February 2004, there was a 100 
percent normal range of motion of the shoulders.  X-rays 
revealed mild osteoarthritis of the right acromioclavicular 
joint and glenohumeral joint.

On VA joints examination in February 2004, the veteran 
reported daily right shoulder pain episodes of a 6-7/10 
intensity, and that right shoulder pain was worse with 
reaching.  He denied any flare-ups or dislocations of the 
right shoulder.  Examination of the right shoulder revealed a 
normal appearance with no muscle wasting.  The shoulder had a 
100 percent normal active and pain-free range of motion 
against moderate resistance.  The right shoulder abducted and 
forward flexed from 0-180 degrees and internally and 
externally rotated from 0-90 degrees without pain.  There was 
no instability and there was no deformity about the 
acromioclavicular joint.  The diagnosis was right shoulder 
with minimal osteoarthritis of the acromioclavicular joint 
and glenohumeral joints and mild calcific tendinitis without 
neurologic or mechanical deficit.  

During the hearing before the undersigned in April 2004, the 
veteran testified that his right arm would go numb after 10-
15 minutes of lifting above his head and that it would stay 
numb for 30 minutes.  He had taken a lot of sick leave 
because of his right shoulder.  He went to the doctor and 
then they gave him a modified cape at the post office, so 
instead of putting mail overhead, he could put it straight 
into the cape.  If he reached up, his shoulder would tire 
quickly.  He had right shoulder pain every time he tried to 
do work.

The veteran has X-ray evidence of arthritis and slight 
limitation of motion of his right arm was shown on VA 
examination in September 2001.  Traumatic arthritis is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  While the veteran's right shoulder motion 
was normal on VA examination in February 2004, the Board 
accepts the veteran's testimony that reaching up causes his 
shoulder to tire quickly, and that he has right shoulder 
pain.  Since there is X-ray evidence of arthritis and 
limitation of motion which is noncompensable under Diagnostic 
Code 5201 (the veteran has limitation of motion of the arm, 
but not limitation to the shoulder level), a 10 percent 
rating is for application under Diagnostic Code 5010.  
However, functional impairment, including due to pain, is not 
such that the veteran has the equivalent of limitation of 
motion of the arm to the shoulder level.  The veteran's 
report of pain at a level of 6 out of 10, or more, is 
unsupported and not credible.  He has been repeatedly 
examined, and at best, there is minimal to insignificant 
functional impairment.  Similarly, reports of excess fatigue 
and weakness are unsupported by any objective evidence.  
Regardless of any DeLuca factors, the disorder is productive 
of no more than periarticular pathology productive of some 
minimal limitation of function.  Accordingly, a 20 percent 
rating under Diagnostic Code 5201 is not warranted.  

The preponderance of the evidence supports a 10 percent 
rating and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Right wrist

A June 1974 service medical record shows that the veteran had 
a fracture involving the articulating surface of the distal 
third of his right radius and that he also had a fracture of 
the styloid process of his right ulna.  He had marked 
demineralization of the visualized bony structures.  

On VA examination in September 2001, right wrist range of 
motion was dorsiflexion to 50 active, 65 passive; palmar 
flexion to 65 active, 70 passive; radial deviation to 15 
active, 20 passive; and ulnar deviation to 40 active, 45 
passive.  The veteran's right forearm was 1/4 inch larger 
than the left, and his right wrist was 1/4 inch larger than 
the left.  Right grip strength was diminished to about 1/4th 
of the left by dynamometer.  The diagnosis was normal 
examination of the right wrist.

On VA spine examination in February 2004, examination 
revealed a 100 percent normal range of motion in the wrist.  
According to the February 2004 X-ray report, X-rays of the 
right wrist revealed no fractures, osteoarthritis, 
osteoporosis, or soft tissue calcifications.  There was some 
elongation of the ulnar styloid and the impression was healed 
fracture of the right wrist ulnar styloid.  

On VA joints examination in February 2004, the veteran 
reported daily episodes of aching pain over the radial right 
wrist which had 5/10 intensity, which he reported could be 
brought on by vigorous hand and wrist use.  The pain could 
last for 10 minutes.  He denied any limited motion or 
swelling of the right wrist.  Examination revealed that he 
gesticulated with his arms and hands in a normal fashion.  
The right wrist exhibited a 100 percent normal pain-free easy 
range of motion with dorsiflexion to 70 degrees, palmar 
flexion to 80 degrees, radial deviation to 20 degrees, and 
ulnar deviation to 45 degrees without pain.  There was no 
tenderness over the carpal tunnel and no tenderness of the 
radial thumb extensors of the right wrist.  There was no 
muscle wasting in the upper extremities with both upper arms 
measuring 11 inches in girth at the mid biceps and the 
forearms were 10 3/4 inches in girth bilaterally.  X-rays of 
the right wrist were normal showing no fractures or 
osteoarthritis or osteoporosis.  The diagnosis was normal 
right wrist, with healed fractures without neurological or 
mechanical deficits.  

During the April 2004 hearing before the undersigned, the 
veteran testified that writing caused pain and that he would 
avoid moving his wrist completely to one side or to the 
other.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215 
indicate that wrist dorsiflexion to less than 15 degrees 
warrants a 10 percent rating, and that wrist plantar flexion 
to in line with the forearm warrants a 10 percent rating.  

The provisions of 38 C.F.R. § 4.59 indicate that the intent 
of the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability, 
and that it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as at least minimally compensable.  

The Board concludes that the veteran has joint or 
periarticular pathology.  He fractured the articular surface 
of his distal radius in service and the bony structures 
markedly demineralized.  Additionally, he fractured his ulnar 
styloid in service and the ulnar styloid is elongated 
according to February 2004 VA X-ray report.

This case turns on whether the veteran has painful right 
wrist motion, and there is a conflict in the evidence as to 
whether he does.  He asserts that he has wrist pain including 
on use.  Review of the range of motion reported on VA 
examination in September 2001 in light of 38 C.F.R. § 4.71, 
Plate I (2004) reveals that he had some limitation of motion.  
However, the diagnosis was normal examination of the right 
wrist.  Additionally, his right wrist range of motion was 
normal on VA joints examination in February 2004, and the 
diagnosis was normal right wrist without mechanical deficits.  
The Board finds this examination report to be very probative 
due to its detail.  The Board does not accept as credible or 
supported the veteran's April 2004 testimony that he has 
popping of his right wrist joint when using it repetitively 
and that writing aggravates it.  In light of the evidence, a 
compensable rating in light of 38 C.F.R. § 4.59 is not 
warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Right knee

The veteran had right knee arthroscopy in October 1982 which 
resulted in reconstruction of the anterior cruciate ligament 
and removal of torn lateral meniscus.  The operation report 
notes additionally that sutures were put into place to 
tighten the lateral collateral ligament and its structures.

June 2001 VA X-rays showed no effusion but there was mild 
joint space narrowing and minimal osteophyte formation.  
There was an osteotomy defect in the distal right femoral 
condyle.  The impression was mild osteoarthritis.  

On VA examination in September 2001, the right knee had a 
healed arthrotomy incision.  The right knee flexed to 120 
degrees active and to 125 passive and extension was to zero.  
The right thigh was 1/2 inch smaller than the left and the 
right knee was 1/2 inch larger than the left.  The was no 
laxity of the anterior cruciate, posterior cruciate, or 
medial or collateral ligaments.  There was a mildly positive 
Lachman's test and a mildly positive anterior drawer sign.  
McMurray's test was negative.  The diagnosis was status post 
anterior cruciate ligament reconstruction with mild residual 
knee laxity.  

On VA spine examination in June 2002, the veteran had no 
postural abnormalities or musculature defects.

On VA spine examination in February 2004, the veteran entered 
the examining room with a normal gait.  February 2004 VA 
X-rays revealed a healed osteotomy defect involving the right 
femoral condyle and minimal joint space narrowing.  There 
were no intra-articular calcified loose bodies.  

On VA joints examination in February 2004, the veteran 
complained of constant aching pain over the anterior medial 
and lateral aspects of the knee, which he described as being 
7/10 intensity and worsened after standing 2 hours or walking 
100 yards.  He denied any swelling of the knee and stated 
that he had painful limited motion of the right knee and that 
the knee was weak and occasionally gave way.  He reported no 
locking.  He denied any flare-ups.  

Clinically, he walked into the examining room with a brisk 
normal gait.  He easily walked on his heels and toes and 
performed a 100 percent normal squatting maneuver without 
pain.  The right knee had an old well healed 7 inch long scar 
over the anterolateral right knee and well healed 
arthroscopic scars.  There was a mild effusion within the 
right knee.  The right knee had a normal range of motion 
flexing from 0-140 degrees with complaints of pain in the 
right knee at the extreme of flexion.  There was 1+ laxity of 
the lateral collateral ligament with varus stress across the 
right knee.  The medial collateral ligament was intact.  He 
had normal Drawer signs, McMurray's and Lachman's.  The 
diagnosis was right knee status post surgery with minimal 
medial joint space osteoarthritis and minimal laxity of the 
lateral collateral ligament.  

During the April 2004 hearing before the undersigned, the 
veteran testified that walking caused popping.  The knee 
would lock up or pop out of place.  Sometimes he would have a 
sharp pain in the side of the right knee.  He had taken a lot 
of sick leave because of the right knee.   

The evidence warrants a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides for a 
10 percent rating for other knee impairment with slight 
recurrent subluxation or lateral instability, and a 20 
percent rating for other knee impairment with moderate 
recurrent subluxation or lateral instability.  The September 
2001 VA examination demonstrated a mildly positive anterior 
drawer sign and the diagnosis was mild residual laxity.  The 
veteran had 1+ laxity of the lateral collateral ligament with 
varus stress across the right knee on VA examination in 
February 2004.  Minimal laxity of the lateral collateral 
ligament was diagnosed.  The findings support slight 
recurrent subluxation or lateral instability.  No more than 
slight recurrent subluxation or lateral instability is shown, 
however, including in light of the veteran's testimony.  The 
objective findings of mild and minimal laxity are more 
probative than the veteran's lay statements.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
warrant a separate 10 percent rating for right knee 
limitation of motion.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Traumatic arthritis is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  X-ray 
evidence of right knee arthritis was reported in June 2001 
and February 2004.  Additionally, the right knee flexed to 
120 degrees actively and to 125 passively on VA examination 
in September 2001.  On VA examination in February 2004, there 
was mild effusion into the veteran's right knee and he 
complained of pain in the right knee at the extreme of 
flexion.  This is objective evidence of limitation of motion 
and satisfactory evidence of painful motion satisfying 
38 C.F.R. § 4.71a, Diagnostic Code 5010's 10 percent rating 
criteria of X-ray evidence of arthritis and limitation of 
motion not compensable under a limitation of motion rating 
code.  

However, a rating higher than 10 percent for right knee 
limitation of motion is not warranted pursuant to 
38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5260.  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 provide 
for a 10 percent rating when leg flexion is limited to 45 
degrees, and a 20 percent rating when leg flexion is limited 
to 30 degrees.  The veteran had right leg flexion to 120 
degrees actively and to 125 degrees passively on VA 
examination in September 2001.  He had right leg flexion to 
140 degrees with pain only at the extreme of flexion on VA 
examination in February 2004.  The right thigh was only 1/2 
inch smaller than the left at the time of the September 2001 
VA examination, and the veteran had no postural abnormalities 
or musculature defects on VA spine examination in February 
2004.  Furthermore on VA examination in February 2004, he had 
a brisk normal gait and he easily walked on his heels and 
toes and performed a 100 percent normal squatting maneuver 
without pain.  Functional impairment approximating limitation 
of leg flexion to 30 degrees is not present.

The record reflects no basis to assign a compensable rating 
for the veteran's right knee scar, under either the old or 
the new rating criteria of 38 C.F.R. § 4.119 (2002, 2004).  
It is well healed as shown by the February 2004 VA 
examination report.

The evidence supports a 10 percent rating right knee 
instability and a separate 10 percent rating for limitation 
of motion.


ORDER

A 30 percent rating for neck injury with chronic strain and 
degenerative disc disease is granted effective from February 
1, 2002, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A 20 percent rating for upper radicular group neuropathy is 
granted prior to July 18, 2002 and terminated effective July 
18, 2002.

A 10 percent rating for residual effects, right 
acromioclavicular joint grade III separation, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A compensable rating for residual effects of 2 right wrist 
fractures is denied.

A 10 percent rating for right knee injury, under Diagnostic 
Code 5257, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A 10 percent rating for right knee limitation of flexion, 
under Diagnostic Code 5010, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The February 2004 VA examination report indicates that the 
veteran has a 2-inch long scar over his right anterior lower 
neck.  This scar is a residual of his November 2001 VA 
cervical spine fusion surgery.  The provisions of 
38 C.F.R. § 4.118 have changed during the course of the 
claim.  The medical evidence of record is inadequate to rate 
the scar.  As such, remand for a VA examination of the scar 
is necessary.   

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should schedule the veteran 
for an examination of his postoperative 
cervical scar.  The examination report 
should be adequate for rating purposes 
and fully detailed.  

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



